Case 19-80064-TLS                Doc 911       Filed 04/04/19 Entered 04/04/19 08:58:32                       Desc Main
                                              Document     Page 1 of 12


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF NEBRASKA

                                                                             )
In re:                                                                       ) Chapter 11
                                                                             )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al., 1                              ) Case No. 19-80064-TLS
                                                                             )
                             Debtors.                                        ) (Jointly Administered)
                                                                             )

  DEBTORS’ MOTION FOR CONTINUANCE OF CONFIRMATION HEARING DATE;
   THE HEARINGS ON DEBTORS’ MOTION TO SURCHARGE COLLATERAL, THE
   OFFICIAL UNSECURED CREDITOR’S COMMITTEE’S MOTIONS TO CLARIFY
    THE ORDER APPROVING DUCERA’S EMPLOYMENT, AUTHORIZING THE
  COMMITTEE TO PROSECUTE CERTAIN CLAIMS ON BEHALF OF THE ESTATES,
  AND TO SEAL EXHIBITS, AND REQUEST FOR APPROVAL OF FORM OF NOTICE
                 OF DEADLINES ASSOCIATED THEREWITH

             Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

 possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully

 move this Court for an Order continuing the Confirmation Hearing Date 2 and the hearing date on

 the Debtors’ Motion for an Order (I) Authorizing the Debtors to Surcharge Certain Collateral,

 (II) Allowing the Lenders’ Secured Claim in an Amount that Accounts for the Surcharge, and

 (III) Granting Related Relief (Docket No. 656) (“Surcharge Motion”), the Motion of Official

 Committee of Unsecured Creditors for Reconsideration of Order Granting Application to

 Employ Ducera Partners, LLC, as Financial Advisors to Special Committee of Independent


 1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
         Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
         R/E SPE, LLC (6679); Shopko Finance, LLC (1152); ShopKo Gift Card Co., LLC (2161); ShopKo Holding
         Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
         LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
         (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin, 54304. The
         cases have been procedurally consolidated and are being jointly administered under the case caption listed
         above.
 2
         Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the order approving
         the adequacy of the disclosure statement (Docket No. 572) (the “Disclosure Statement Order”).
Case 19-80064-TLS       Doc 911    Filed 04/04/19 Entered 04/04/19 08:58:32            Desc Main
                                  Document     Page 2 of 12


Directors (Docket No. 447) (the “Ducera Motion”), the Motion of Official Committee of

Unsecured Creditors for Entry of an Order Authorizing the Committee to Prosecute Certain

Claims on Behalf of the Bankruptcy Estates (Docket No. 641) (the “Standing Motion”), the

Motion for Entry of an Order Authorizing the Official Committee of Unsecured Creditors to File

Under Seal Certain Exhibits to the Committee’s Motion for Entry of an Order Authorizing the

Committee to Prosecute Claims on Behalf of the Bankruptcy Estates (Docket No. 640) (the

“Motion to Seal”), and certain related dates, and request that the Court approve the form of

Notice of Confirmation Hearing Date and Hearings on Surcharge Motion, Standing Motion,

Ducera Motion, Motion to Seal, and Related Deadlines, attached hereto as Exhibit A (the

“Notice”) and state the following in support of thereof:

                                        Relief Requested

       1.      The Debtors seek entry of an order: (a) continuing the Confirmation Hearing Date

on the Debtors’ proposed Plan to May 8, 2019, at a time available on the Court’s calendar, (b)

continuing the hearing on the Surcharge Motion, the Ducera Motion, and the Standing Motion to

May 8, 2019, (c) continuing certain related dates, and (d) approving the form of the Notice.

       2.      The Debtors believe that securing additional time to negotiate resolutions of

certain Plan-related disputes with their stakeholders, including the Creditors’ Committee, the

Credit Agreement Primary Agent, and the Term B-1 Agent, will reduce expenses in these chapter

11 cases and increase the likelihood of developing consensus on the Plan, Standing Motion,

Surcharge Motion, and the Ducera Motion.

       3.      The Plan-related continuance is also authorized under the notices approved by this

Court in the Disclosure Statement Order (Docket No. 572 at p. 231).

       4.      As to the Committee and its members, the Credit Agreement Primary Agent, and

the Term B-1 Agent, the Debtors have granted an extension of the objection deadline on the Plan

                                                 2
Case 19-80064-TLS       Doc 911     Filed 04/04/19 Entered 04/04/19 08:58:32            Desc Main
                                   Document     Page 3 of 12


through and including May 2, 2019. As to all other creditors, the Debtors do not seek a

continuance of the objection deadline to the Plan. The terms of the Plan have not changed, thus

the Debtors do not believe there is reason to change the objection deadline. Furthermore, it is

essential for the Debtors to understand all objections to the Plan as early as possible so that the

Debtors can work toward consensual resolution of such objections before the Confirmation

Hearing.

       5.      The Debtors have discussed the request to continue the matters set for hearing on

April 18, 2019 with the Creditors’ Committee and the Credit Agreement Primary Agent and have

received their consent to this continuance.

       6.      No prior request for the relief sought in this motion has been made to this or any

other court.

       7.      This Motion is exempt from the requirements of Neb. R. Bankr. P. 9013. See

Neb. R. Bankr. P. Appendix “A”.



                           [Remainder of page intentionally left blank]




                                                3
Case 19-80064-TLS      Doc 911    Filed 04/04/19 Entered 04/04/19 08:58:32            Desc Main
                                 Document     Page 4 of 12


       WHEREFORE, the Debtors respectfully request that the Court enter an order granting the

relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Dated: April 4, 2019             /s/ Michael T. Eversden
                                 James J. Niemeier (NE Bar No. 18838)
                                 Michael T. Eversden (NE Bar No. 21941)
                                 Lauren R. Goodman (NE Bar No. 24645)
                                 MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                 First National Tower, Suite 3700
                                 1601 Dodge Street
                                 Omaha, Nebraska 68102
                                 Telephone:      (402) 341-3070
                                 Facsimile:      (402) 341-0216
                                 Email:          jniemeier@mcgrathnorth.com
                                                 meyersden@mcgrathnorth.com
                                                 lgoodman@mcgrathnorth.com
                                 - and -
                                 James H.M. Sprayregen, P.C.
                                 Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                                 Jamie Netznik (admitted pro hac vice)
                                 Travis M. Bayer (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle
                                 Chicago, Illinois 60654
                                 Telephone:       (312) 862-2000
                                 Facsimile:       (312) 862-2200
                                 Email:           james.sprayregen@kirkland.com
                                                  patrick.nash@kirkland.com
                                                  jamie.netznik@kirkland.com
                                                  travis.bayer@kirkland.com
                                 - and –
                                 Steven Serajeddini (admitted pro hac vice)
                                 Daniel Rudewicz (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:     (212) 446-4800
                                 Facsimile:     (212) 446-4900
                                 Email:         steven.serajeddini@kirkland.com
                                                daniel.rudewicz@kirkland.com

                                 Co-Counsel to the Debtors
Case 19-80064-TLS        Doc 911    Filed 04/04/19 Entered 04/04/19 08:58:32   Desc Main
                                   Document     Page 5 of 12


Consented to by:

/s/ Elizabeth M. Lally

 Elizabeth M. Lally, Esq.
 Jeana L. Goosmann, Esq.
 Joel Carney, Esq.
 GOOSMANN LAW FIRM, PLC
 The Advent Building
 17838 Burke Street, Suite 250
 Omaha, Nebraska 68118
 Telephone:      (402) 280-7648
 Facsimile:      (402) 505-3967
 Email:          lallye@goosmannlaw.com
                 goosmanj@goosmannlaw.com
                 carneyj@goosmannlaw.com
 - and -
 Robert J. Feinstein, Esq.
 Bradford J. Sandler, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, New York 10017
 Telephone:       (212) 561-7700
 Facsimile:       (212) 561-7777
 Email:           rfeinstein@pszjlaw.com
                  bsandler@pszjlaw.com
 - and -
 Jeffrey N. Pomerantz, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, California 90067
 Telephone:     (310) 277-6910
 Facsimile:     (310) 201-0760
 Email:         jpomerantz@pszjlaw.com

 Co-Counsel to the Official Committee of Unsecured Creditors




                                              5
Case 19-80064-TLS      Doc 911     Filed 04/04/19 Entered 04/04/19 08:58:32           Desc Main
                                  Document     Page 6 of 12


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on April 4, 2019, the foregoing was electronically
filed with the Court using the CM/ECF system which will send a notice of electronic filing to all
counsel of record.



                                                           /s/Michael E. Eversden
Case 19-80064-TLS   Doc 911    Filed 04/04/19 Entered 04/04/19 08:58:32   Desc Main
                              Document     Page 7 of 12


                                    EXHIBIT A




                                         7
Case 19-80064-TLS                Doc 911       Filed 04/04/19 Entered 04/04/19 08:58:32                       Desc Main
                                              Document     Page 8 of 12


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF NEBRASKA

                                                                             )
In re:                                                                       ) Chapter 11
                                                                             )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al., 1                              ) Case No. 19-80064 (TLS)
                                                                             )
                             Debtors.                                        ) (Jointly Administered)
                                                                             )
                                                                             )

  NOTICE OF CONTINUANCE OF CONFIRMATION HEARING DATE AND HEARING
  ON SURCHARGE MOTION, STANDING MOTION, DUCERA MOTION, MOTION TO
                    SEAL, AND RELATED DEADLINES

             PLEASE TAKE NOTICE that on _______________, 2019, the United States

 Bankruptcy Court for the District of Nebraska (the “Court”) entered an order (the “Confirmation

 Procedures Order”) (Docket No. ____) in the above-referenced chapter 11 cases of Specialty

 Retail Shops Holding Corp. and its affiliated debtors (collectively, the “Debtors”), granting the

 Debtors’ Motion for Continuance of Confirmation Hearing Date; Hearings on Debtors’ Motion

 to Surcharge Collateral; the Official Unsecured Creditor’s Committee’s Motion to Clarify the

 Order Approving Ducera’s Employment; and Motion Authorizing the Committee to Prosecute

 Certain Claims on Behalf of the Estates, and Request for Approval of Form of Notice of

 Deadlines Associated Therewith (the “Motion”) (Docket No. ____).

             PLEASE TAKE FURTHER NOTICE that the Confirmation Hearing Date has been

 continued to May 8, 2019 at ______ a.m., and will be held at the Roman L. Hruska Courthouse

 111 South 18th Plaza, Courtroom #8, 2nd Floor, Omaha, Nebraska 68102.
 1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
         Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
         R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
         Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
         LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
         (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
Case 19-80064-TLS      Doc 911     Filed 04/04/19 Entered 04/04/19 08:58:32          Desc Main
                                  Document     Page 9 of 12


       PLEASE TAKE FURTHER NOTICE that, pursuant to the Motion and the

Confirmation Procedures Order, the following dates and deadlines have been set concerning the

confirmation of the Second Amended Joint Chapter 11 Plan of Specialty Retail Shops Holding

Corp. and Its Debtor Affiliates (Docket No. 570) (the “Plan”):

                            Event                            Proposed Revised Date
       Plan Objection Deadline                             April 5, 2019 at 5 pm CDT
                                                           [No Change]
       Resolution Event (as defined in the Disclosure      April 25, 2019
       Statement Order)
       Deadline to file objections to the Debtors’         April 25, 2019 at 5 PM CDT
       proposed assumption, rejection, and/or cure
       amounts for Executory Contracts and Unexpired
       Leases
       Voting Deadline                                     May 2, 2019 at 5 PM CDT
       Deadline to File Confirmation Brief                 May 7, 2019 at 12 PM CDT
       Plan Objection Reply Deadline                       May 7, 2019 at 12 PM CDT
       Deadline to File Voting Report                      May 7, 2019 at 12 PM CDT
       Confirmation Hearing                                May 8, 2019 at 10 AM CDT


For further information concerning how to participate in the hearing on confirmation of the Plan

or the requirements for voting or filing any objections to confirmation of the Debtors’ Plan,

please refer to the Order (I) Approving the Adequacy of the Disclosure Statement, (II) Approving

the Solicitation and Notice Procedures with Respect to Confirmation of the Debtors’ Proposed

Joint Chapter 11 Plan, (III) Approving the Forms of Ballots and Notices in Connection

Therewith, (IV) Scheduling Certain Dates with Respect Thereto, and (V) Granting Related Relief

(Doc. 572) (the “Disclosure Statement Order”), which remains in full force and effect, except as

modified by the Confirmation Procedures Order.

       PLEASE TAKE FURTHER NOTICE that the hearing on the Debtors’ Motion for an

Order (I) Authorizing the Debtors to Surcharge Certain Collateral, (II) Allowing the Lenders’

Secured Claim in an Amount that Accounts for the Surcharge, and (III) Granting Related Relief


                                                2
Case 19-80064-TLS      Doc 911    Filed 04/04/19 Entered 04/04/19 08:58:32         Desc Main
                                 Document     Page 10 of 12


(Docket No. 656) (the “Surcharge Motion”) has been continued to May 8, 2019 at 10:00 a.m.

Any objection, resistance, or request for hearing with respect to the Surcharge Motion must be

filed on or before April 25, 2019 at 5 p.m. CDT with United States Bankruptcy Court, for the

District of Nebraska, Roman L. Hruska Courthouse, 111 South 18th Plaza, Suite 1125, Omaha,

Nebraska 68102 and served on (i) counsel to the Debtors, Kirkland & Ellis LLP, 300 North

LaSalle, Chicago, Illinois 60654, Attn: Travis Bayer, and Kirkland & Ellis LLP, 601 Lexington

Avenue, New York, New York 10022, Attn: Steven Serajeddini; (ii) co-counsel to the Debtors,

McGrath North Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha, Nebraska 68102, Attn:

James Niemeier, Esq. (iii) the U.S. Trustee, and (iv) any other entity designated by the

Bankruptcy Court. For further information concerning how to participate in the hearing on the

Surcharge Motion or the requirements for filing any objections thereto, please refer to the

Amended Notice of Filing and Notice Setting Objection/Resistance Deadline and Hearing

Regarding Debtors’ Motion for an Order (I) Authorizing the Debtors to Surcharge Certain

Collateral, (II) Allowing the Lenders’ Secured Claim in an Amount that Accounts for the

Surcharge, and (III) Granting Related Relief (Docket No. 665).

       PLEASE TAKE FURTHER NOTICE that the hearing on the Motion of the Official

Committee of Unsecured Creditors for Entry of an Order Authorizing the Committee to

Prosecute Certain Claims on Behalf of the Bankruptcy Estates and Granting Related Relief

(Docket No. 641) (the “Standing Motion”), Motion for Entry of an Order Authorizing the

Official Committee of Unsecured Creditors to File Under Seal Certain Exhibits to the

Committee’s Motion for Entry of an Order Authorizing the Committee to Prosecute Certain

Claims on Behalf of the Bankruptcy Estates (Docket No. 640) (the “Motion to Seal”), and

Motion of Official Committee of Unsecured Creditors for Reconsideration of Order Granting



                                              3
Case 19-80064-TLS      Doc 911    Filed 04/04/19 Entered 04/04/19 08:58:32            Desc Main
                                 Document     Page 11 of 12


Application to Employ Ducera Partners, LLC, as Financial Advisors to Special Committee of

Independent Directors (Docket No. 447) (the “Ducera Motion”), has been continued to May 8,

2019 at 10:00 a.m. Any objection, resistance, or request for hearing with respect to the Standing

Motion, Motion to Seal, and the Ducera Motion must be filed on or before May 2, 2019 at 5

p.m. CDT with United States Bankruptcy Court, for the District of Nebraska, Roman L. Hruska

Courthouse, 111 South 18th Plaza, Suite 1125, Omaha, Nebraska 68102 and served on the

attorneys for the Official Committee of Unsecured Creditors via the Goosmann Law Firm, P.C.,

Attn: Elizabeth M. Lally, The Advent Building, 17838 Burke Street, Suite 250 Omaha, NE

68118 and Pachulski Stang Ziehl & Jones LLP, Attn. Robert J. Feinstein or Bradford J. Sandler,

780 Third Avenue, 34th Floor, New York, NY 10017; (b) the U.S. Trustee; and (c) any other

entity designated by the Bankruptcy Court.         For further information concerning how to

participate in the hearing on the Standing Motion, the Motion to Seal, and the Ducera Motion, or

the requirements for filing any objections thereto, please refer to the 9013-1 Notice Setting

Objection/Resistance Deadline and Hearing with Certificate of Service Regarding (I) Motion of

the Official Committee of Unsecured Creditors ofr Entry of an Order Authorizing the Committee

to Prosecute Certain Claims of Behalf of the Bankruptcy Estates; (II) Motion for Entry of an

Order Authorizing the Official Committee of Unsecured Creditors to File Under Seal Certain

Exhibits to the Committee’s Motion for Entry of an Order Authorizing the Committee to

Prosecute Certain Claims on Behalf of the Bankruptcy Estates, and (III) Motion to Reconsider

filed by Official Unsecured Creditors’ Committee and Objections Thereto (Docket No. 654).




                                               4
Case 19-80064-TLS     Doc 911    Filed 04/04/19 Entered 04/04/19 08:58:32            Desc Main
                                Document     Page 12 of 12



Dated: April ____, 2019         /s/ Michael T. Eversden
 Omaha, Nebraska                James J. Niemeier (NE Bar No. 18838)
                                Michael T. Eversden (NE Bar No. 21941)
                                Lauren R. Goodman (NE Bar No. 24645)
                                MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                First National Tower, Suite 3700
                                1601 Dodge Street
                                Omaha, Nebraska 68102
                                Telephone:      (402) 341-3070
                                Facsimile:      (402) 341-0216
                                Email:          jniemeier@mcgrathnorth.com
                                                meversden@mcgrathnorth.com
                                                lgoodman@mcgrathnorth.com
                                - and -
                                James H.M. Sprayregen, P.C.
                                Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                                Travis M. Bayer (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle
                                Chicago, Illinois 60654
                                Telephone:       (312) 862-2000
                                Facsimile:       (312) 862-2200
                                Email:           james.sprayregen@kirkland.com
                                                 patrick.nash@kirkland.com
                                                 travis.bayer@kirkland.com
                                - and -
                                Steven Serajeddini (admitted pro hac vice)
                                Daniel Rudewicz (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:     (212) 446-4800
                                Facsimile:     (212) 446-4900
                                Email:         steven.serajeddini@kirkland.com
                                               daniel.rudewicz@kirkland.com

                                Co-Counsel to the Debtors




                                               5
